Title: To Benjamin Franklin from Jonathan Williams, Jr., 30 December 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes Decemr 30. 1780.
As you have always given me Reason to believe that it is agreeable to you to hear of whatever is an addition to my Happiness, I trust you will be pleased to know that Mrs Williams has given me a very fine Girl who was born yesterday at noon. The Mother & Infant are as well as it is possible to be and I have the most flattering prospect of seeing my mariamne perform the Duties of a nurse as well as a Mother.
I am ever with the greatest Respect Your dutifull & affectionate Kinsman,
Jona Williams J
Mrs Williams present you her affectionate Respects
